                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION


Frank Kane,                                  )
                                             )       C.A. No. 8:18-3146-HMH-KFM
                              Plaintiff,     )
                                             )
               vs.                           )          OPINION & ORDER
                                             )
Steve Lowe,                                  )
                                             )
                              Defendant.     )

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 of the District of South Carolina.1 Proceeding pro se, Plaintiff Frank

Kane (“Kane”), filed a notice of removal in this court, purporting to remove a case involving an

eviction proceeding brought against him in state magistrate court. Magistrate Judge McDonald

determined that this court lacks subject matter jurisdiction over the above-captioned case, and

therefore, he recommends summarily remanding the case to the state magistrate court. Kane

filed objections to the Report and Recommendation on December 14, 2018.




1
 The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the
magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                 1
       Upon review, the court finds that Kane’s objections to the magistrate judge’s Report and

Recommendation are non-specific, unrelated to the dispositive portions of the Report, and

merely restate his claims. Therefore, after a thorough review of the Report and

Recommendation and the record in this case, the court adopts Magistrate Judge McDonald’s

Report and Recommendation.

       It is therefore

       ORDERED that this action is summarily remanded to the state magistrate court based

upon lack of subject matter jurisdiction.

       IT IS SO ORDERED.



                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
December 19, 2018


                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  2
